Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1, 2, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roeck (US 20160227331) in view of KJEMS (US 20140056435 A1).  

As to Claim 1, Roeck teaches a signal processing method for reducing noise induced in a component of a hearing aid ( reducing noise in the signal picked up by the T-coil antenna in an efficient manner, [0011]) , wherein the hearing aid comprises a battery (battery 26, [0024]) , an active component ( RF transceiver unit 22 implemented as a Bluetooth interface or other wireless interface, [0023]) powered by the battery( battery 26, Figure 1-3, [0024]), a noise sensitive component( T-coil antenna 14, picking up audio signal and induced magnetic field that are in audible range [0025] ) providing an output signal, and a processor( signal processing unit 16, [0029]) powered by the battery ( battery 26, [0024]).Regarding the following: when the active component is operated so as to cause a power drain from the battery, the method comprising: initiating, upon detection of the active component transitioning from an inactive state to an active state, a noise reduction processing in the processor, which is performed on the output signal from the noise sensitive component, to reduce electromagnetic noise induced by the active component, Roeck teaches the duty cycled operation of the RF unit 22 results in current peaks drawn by the RF unit 22 from the battery 26 which, in turn, will induce a magnetic field which is picked up by the T-coil antenna 14 and, since typical frequencies of such induced magnetic field are in the audible range, will result in audible distortion of the audio signal picked up by the T-coil 14. Typically, such distortion signals are perceived as regular “clicks” which are audible, for example, every 100 ms. [0026] In order to reduce or eliminate such audible distortions in the audio signal picked up by the T-coil 14, the RF unit 22 communicates to the audio signal processing unit 16 the interface points in time at which the RF unit 22 is switched from its inactive state to its active state (or vice versa), i.e., the points in time at which the generation of interfering magnetic fields is to be expected, with the audio signal processing unit 16 being adapted to apply a click removal treatment to the T-coil audio signal during such interference points in time. Roeck does not explicitly teach:

by: obtaining a noise reduced signal by subtracting a scaled noise estimate b*N from a noisy signal S, based on the output signal, where the scaling factor b is given by E(SN*)/E (|N|˄2), where * denotes the complex conjugation and E () denotes the expectation. However, KJEMS in related field (Noise reduction) teaches estimate the time-varying and frequency-dependent inter-microphone noise covariance matrix, [0011] and the noise covariance matrix may be used for noise reduction, speech enhancement, and attenuation of residual echo signals, or for improving the recognition rate in a voice control system. Figure1 and [0067] teaches an array of M transducers 101 detect an acoustical mixture signal which may be composed of a superposition of the target speech signal, echo signals from the loudspeakers, ambient noise, and transducer noise. The microphone array signals and the loudspeaker signals are passed to an initial echo cancelling system 106, which adaptively estimates the transfer function from one or more of the loudspeakers to one or more of the microphones, and subtracts a signal generated by filtering one or more of the loudspeaker signals according to one or more of the estimated transfer functions to obtain M initial echo cancelled communication signals. These communication signals are passed to a beamformer 107 which implements a spatial filter to enhance the target speech signal and attenuate noise and residual echo signals, and may in some embodiments also be processed by a post filter 107 to further reduce noise and residual echo signals by means of a time-frequency dependent gain function derived from a time-frequency dependent estimate of the signal-to-disturbance ratio, which is derived from a time-frequency dependent noise estimate. In a voice control situation an enhanced signal, which may or may not have been post-filtered, is passed to a subsequent system 108 for speech recognition. Further, regarding the following limitation: a noise reduced signal by subtracting a scaled noise estimate b*N from a noisy signal S, based on the output signal, the applicant’s specification on [0057] states that the noise removal algorithm is implemented as an MVDR beamformer and generated sidelobe cancelling structure, KJEMS teaches the corresponding he MVDR coefficient calculation for target enhancing beamformer coefficients and the noise estimation method benefit from averaging over frames dominated by undesired signals, such as noise signals, microphone noise, and residual echo signals, the N'th order inverse matrix .PHI..sub.ZZ.sup.-1(l,k) in each subband may be reused, which is an advantage of the disclosed method. [0055], thus teaching the implementation of MVDR beamformer by means of a GSC structure where N is the number of target cancelling beamformers and E[]  is used in the meaning "average", which is meant to be interpreted either as a statistical expectation, or as an empirical average over a batch of samples, or as a low-pass filter of recent samples. A common averaging formula is to use a first order low pass filter. [0053]. It would have been obvious to one of ordinary skill in the art, to implement a Nose cancellation method of cancelling or subtracting the estimated noise using an enhanced MVDR beamformer to obtain an enhanced signal, where the target speech content is preserved and the nose component is significantly reduced. See at least [0002]. 
As to Claim 2, Roeck in view of KJEMS teaches the limitations of Claim 1, and wherein the expectation is implemented in terms of a first order IIR filter, KJEMS teaches on [0053]   the operator E[] in this disclosure is used in the meaning "average", which is meant to be interpreted either as a statistical expectation, or as an empirical average over a batch of samples, or as a low-pass filter of recent samples. A common averaging formula is to use a first order low pass filter. 

As to Claim 5, Roeck in view of KJEMS teaches the limitations of Claim 1, and wherein the noise induced in the noise sensitive component is in the audible frequency range, KJEMS teaches on [0067] A user 105 is situated with ambient noise sources 102 where one or more loudspeakers 103 reproduce an acoustical signal from e.g. a far-end speaker 104. The loudspeaker(s) could also be reproducing a signal from other sound sources, such as radio, music source, sound tracks, karaoke system, etc. 
As to Claim 6, Roeck in view of KJEMS teaches the limitations of Claim 1, and wherein the noise sensitive component is at least one of: a telecoil, a receiver or a microphone, Roeck teaches (T-coil antenna 14, picking up audio signal and induced magnetic field that are in audible range [0025]) and KJEMS teaches an array of M transducers 101 for detecting an acoustical mixture signal, [0067], Figure 1.
As to Claim 7, Roeck in view of KJEMS teaches the limitations of Claim 1, and wherein an estimate of the induced noise is predetermined and stored before being used for reducing or removing the induced noise, KJEMS teaches on [0068] A common method is a Generalized Sidelobe Canceller (GSC) structure where the blocking matrix signal Z(l,k) is adaptively filtered with coefficients q(l,k) and subtracted from a predetermined reference beamformer to minimize the beamformer output, the noise power estimator 205 provides an estimate of the power of the noise component of the enhanced beamformed signal,
As to Claim 8, Roeck in view of KJEMS teaches the limitations of Claim 1, and wherein the noise contribution from supply current is estimated by averaging over different instances of the noise, KJEMS teaches using a target absence signal to obtain an initial estimate of the noise power in a beamformer output signal averaged over recent frames with target absence in each subband. See at least abstract. 
As to Claim 9, Roeck in view of KJEMS teaches the limitations of Claim 1, and wherein an average waveform is trained in advance or during startup of the hearing instrument, or while the hearing instrument is in a program, where the active component is not used.
2. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roeck (US 20160227331) in view of KJEMS (US 20140056435 A1) and in further view of Ganeshkumar (US 20190287546A1).

As to Claim 3, Roeck in view of KJEMS teaches the limitations of Claim 1, but do not explicitly teach wherein the detection of the active component transitioning from an inactive state to an active state includes monitoring power drain or usage from the battery via the processor. However, Ganeshkumar in related field (Noise cancellation) teaches further, the noise cancelling processing is based on the low power or standby mode to reduce energy consumption or prolong the life of the battery energy source. See at least [0047]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further include processing the audio input signal such that a low power mode of operation is activated or deactivated based on the battery life to reduce energy consumption and prolong the battery life. 
As to Claim 4, Roeck in view of KJEMS teaches the limitations of Claim 1, but does not explicitly teach wherein the processor determines, based on the current power usage, if the active component is in an active state or a non-active state. However, Ganeshkumar in related field (Noise cancellation) teaches on [0097] systems may remain in a disabled, standby, or low power state until the button is pressed or the wake-up command is received. Upon receipt of an indication that the system is required to provide enhanced voice (e.g., button press or wake-up command) the various components of an example system may be powered up, turned on, or otherwise activated. A brief pause may be enforced to establish weights and/or filter coefficients of an adaptive filter based upon background noise (e.g., without the user's voice) and/or echo, and/or to establish binaural weighting by, e.g., the weighting calculator 470, based upon various factors, e.g., wind or high noise from the right or left side. Additional examples include the various components remaining in a disabled, standby, or low power state until voice activity is detected, such as with a voice activity detection module. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to determine the active or inactive state of the active component base on the current power usage to reduce energy consumption. 

3.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roeck (US 20160227331) in view of Ganeshkumar (US 20190287546A1).

As to Claim 13, Roeck teaches a hearing aid ( reducing noise in the signal picked up by the T-coil antenna in an efficient manner, [0011]) , comprising a battery (battery 26, [0024]) , an active component ( RF transceiver unit 22 implemented as a Bluetooth interface or other wireless interface, [0023]) powered by the battery( battery 26, Figure 1-3, [0024]), a noise sensitive component( T-coil antenna 14, picking up audio signal and induced magnetic field that are in audible range [0025] ) and a processor( signal processing unit 16, [0029]) powered by the battery ( battery 26, [0024]).Regarding the following: the processor configured to obtain a measure of power drain from the battery, wherein the active component is configured to be operated so as to cause a power drain from the battery, Roeck teaches the duty cycled operation of the RF unit 22 results in current peaks drawn by the RF unit 22 from the battery 26 which, in turn, will induce a magnetic field which is picked up by the T-coil antenna 14 and, since typical frequencies of such induced magnetic field are in the audible range, will result in audible distortion of the audio signal picked up by the T-coil 14. Typically, such distortion signals are perceived as regular “clicks” which are audible, for example, every 100 ms. [0026] In order to reduce or eliminate such audible distortions in the audio signal picked up by the T-coil 14, the RF unit 22 communicates to the audio signal processing unit 16 the interface points in time at which the RF unit 22 is switched from its inactive state to its active state (or vice versa), i.e., the points in time at which the generation of interfering magnetic fields is to be expected, with the audio signal processing unit 16 being adapted to apply a click removal treatment to the T-coil audio signal during such interference points in time. Roeck does not explicitly teach: the processor is configured to subtract a scaled noise estimate from an audio input signal from the noise sensitive component based on power usage. However, Ganeshkumar in related field (Binaural headsets) teaches removing or subtracting a noise estimate component from a primary signal comprising a component of speech of a user or voice input derived from a microphone associated with a headphone, [0003], [0015], [0045] abstract, where the noise canceller 314 seeks to remove components correlated to a noise reference, e.g., the reference signal 312. Various filters, which may be adaptive, are designed to estimate the noise components by filtering the reference signal. Such filters may be adaptive by action of an adaptive algorithm, certain examples of which may include a normalized least mean square (NLMS) adaptive filter, or a recursive least squares (RLS) adaptive filter. Additionally, and similarly, the echo canceller 318 seeks to remove components correlated to an echo reference, e.g., the playback audio signal 322, and may use similar methods, filters, and adaptive algorithms. [0047]. Further, the noise cancelling processing is based on the low power or standby mode to reduce energy consumption or prolong the life of the battery energy source. See at least [0047]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to further include processing the audio input signal such that a noise estimate is subtracted or removed from the audio input signal to enhance user’s voice activity in presence of noise components and activating/deactivating a low power mode of operation to reduce energy consumption and prolong the battery life. 

As to Claim 14, Roeck in view of Ganeshkumar teaches the limitations of Claim 13, and  where the processor is further configured to determine, based on the current power usage, if the component is in an active state or a non-active state, and to apply noise reduction based on the activity state of the component, Ganeshkumar teaches on [0097], a low power or standby mode to reduce energy consumption and/or prolong the life of an energy source, such as a battery. For example, and as discussed above, a user may be required to press a button (e.g., Push-to-Talk (PTT)) or say a wake-up command before talking. In such cases, example systems may remain in a disabled, standby, or lower power state until the button is pressed or the wake-up command is received. Upon receipt of an indication that the system is required to provide enhanced voice (e.g., button press or wake-up command) the various components of an example system may be powered up, turned on, or otherwise activated. A brief pause may be enforced to establish weights and/or filter coefficients of an adaptive filter based upon background noise (e.g., without the user's voice) and/or echo, and/or to establish binaural weighting by, e.g., the weighting calculator 470, based upon various factors, e.g., wind or high noise from the right or left side. Additional examples include the various components remaining in a disabled, standby, or low power state until voice activity is detected, such as with a voice activity detection module.
As to Claim 15, Roeck in view of Ganeshkumar teaches the limitations of Claim 13, and wherein the active component includes a radio frequency transceiver (RF unit 22, [0025]).  
As to Claim 16, Roeck in view of Ganeshkumar teaches the limitations of Claim 13 and wherein the noise sensitive component is at least one of a coil, a telecoil, or a microphone, (T-coil antenna 14, Figures 1-3, [0025]). 
As to Claim 17, Roeck in view of Ganeshkumar teaches the limitations of Claim 13 and (Roeck on [0023] teaches the hearing instrument is a binaural hearing aid.)
As to Claim 18, Roeck in view of Ganeshkumar teaches the limitations of Claim 14 and (Roeck on [0023] teaches the hearing instrument is a binaural hearing aid.)
As to Claim 19, Roeck in view of Ganeshkumar teaches the limitations of Claim 15 and (Roeck on [0023] teaches the hearing instrument is a binaural hearing aid.)
As to Claim 20, Roeck in view of Ganeshkumar teaches the limitations of Claim 16 and (Roeck on [0023] teaches the hearing instrument is a binaural hearing aid.)
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651